Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been presented for examination.
Claims 1-5, 7-12, 14-18, 20 have been rejected.
Claims 6, 13, 19 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-18, 20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ha United Patent Application Publication 2020/0066342 hereinafter H. 
In regard to claims 1, 8,15
H discloses a method comprising: receiving a read operation directed to an aggressor location; performing an integrity scan of a victim location of the aggressor location to determine an error value for the victim location; and copying data from the aggressor location to a cache in response to determining the error value for the victim location satisfies a first error value threshold, wherein the cache is a different type of memory from the aggressor location. (Paragraph 110 & 111)
In regard to claims 2, 9, 16
H discloses the method of claim 1, wherein the copying the data to the cache is further in response to determining that the error value for the victim location does not satisfy a second error value threshold, wherein data is migrated to another location when the second error value threshold is satisfied. (Paragraph 111 Repeated Performance)
In regard to claims 3, 10
H discloses the method of claim 1, the receiving of the read operation further comprising: receiving a plurality of read operations, the plurality of read operations divided into a current set of read operations and one or more subsequent sets of read operations; and selecting the read operation from the current set as the aggressor location for the current set, wherein the integrity scan is performed in response to selecting the read operation as the aggressor location. (Paragraph 114)
In regard to claims 4,11,17
H discloses the method of claim 3, further comprising: selecting the read operation from a subsequent set as the aggressor location for the subsequent set; and in response to determining the data from the aggressor location is in the cache, foregoing performance of an integrity scan for the subsequent set. (Paragraph 117)
In regard to claims 5,12, 18
H discloses the method of claim 1, wherein the cache is a single-level cell portion of memory reserved for cache aggressor location data and wherein the aggressor location is a portion of memory that has greater bit density than the single-level cell portion of memory. (Paragraphs 63 and 87)
In regard to claims 7, 14, 20 H discloses the method of claim 1, further comprising: receiving a subsequent read operation directed to the aggressor location; and in response to determining the data from the aggressor location is in the cache, fulfilling the read operation using the data from the aggressor location in the cache. (Paragraph 117)
Allowable Subject Matter
Claims 6, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant Arguments and Remarks
Applicants remarks and argument submitted to the Office have been fully considered and are not persuasive.
In regard the argument which states;” The Office alleges that Ha discloses “copying data from the aggressor location to a cache in response to determining the error value for the victim location satisfies a first error value threshold, wherein the cache is a different type of memory from the aggressor location. Ha’s disclosure, however refers to performing a check read operation on memory cells MC connected to at least one neighbor word line adjacent to the selected word line. Therefore, Ha is directed to performing a read check on word lines neighboring the selected word lines and refreshing the neighboring word lines if the errors identified by the check read operation is high. In contrast, claim 1 recites “copying data from the aggressor location to a cache in response to determining the error value for the victim location satisfies a first error threshold. Accordingly, Applicant respectfully submits that the rejection of claim 1 has been overcome.”” 
Examiner respectfully disagrees.
Paragraph 133 states; “ The buffer 111 is configured to store data to be written to one or more of the first nonvolatile memory devices 121 to 129 and the second nonvolatile memory devices 131 to 139 and to store data read from one or more of the first nonvolatile memory devices 121 to 129 and the second nonvolatile memory devices 131 to 139.”
Paragraph 118 states; “In operation S116, the memory cells MC may be subject to a refresh operation. The refresh operation includes writing data read through the check read operation back to the same memory cells MC with the bit errors of the data corrected.”
Ha also discloses; “ a checker circuit being configured, in response to a write
operation to a first row of memory cells, to cause a check read operation of a second row of memory cells immediately adjacent to the first row of memory cells to determine if a programmed state of the second row of memory cells is indicative of a write disturbance to the programmed state of the second row of memory cells.”
Examiner states that from the above disclosure, it is clear that Ha discloses each limitation of independent claims as presented to the Office. Thus, for a read or write operation handled by memory 100, a neighboring location is checked, and if diagnosed with a disturbance it gets refreshed as a write back, and the write back is an operation that is controlled by memory controller which buffers the data subject to the write or read operation, and that is nothing but cache memory.
Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                      Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR./
/Amine Riad/
Primary Examiner